COMPANY CONTACT: Investor Relations Contact: Tony M. Shelby, Chief Financial Officer Linda Latman (212) 836-9609 (405) 235-4546 Lena Cati (212) 836-9611 The Equity Group Inc. LSB INDUSTRIES, INC. REPORTS RESULTS FOR THE 2009 SECOND QUARTER OKLAHOMA CITY, Oklahoma…August 6, 2009… LSB Industries, Inc. (NYSE: LXU) announced today net income available to common shareholders for the second quarter of 2009 of $8.7 million ($0.38 per diluted share), as compared to $17.9 million ($0.75 per diluted share) in the same period in 2008. Second Quarter 2009
